Cooper, J.,
delivered the opinion of the court.
This is an action brought by Klein against the Board of Supervisors of Smith County. The declaration states that the Board of Police of said county, being duly authorized by an áct of the Legislature of the State of Mississippi, approved November 30, 1860, appointed one J. Gr. Blackwell as their agent to purchase corn and other necessary supplies for the relief of those residing in said county who, in the opinion of said board, were in actual need and distress on account of the failure of the provision crop, occasioned by the drought in said county during the summer of 1860, and in order to facilitate the purchase of said corn and other necessary provisions, made and entered upon the minutes of said board an order appropriating the sum of $5,000, and ordered, among other things, *542that a warrant be issued to said J. G. Blackwell, agent, and said warrant was issued, in words and figures as follows : —
“No. 364. State oe Mississippi. $500.00.

“Smith County.

“ Bjr Board of Police.
‘‘ Pay to J. G. Blackwell, agent, or order, the sum of five hundred dollars, on the 1st day of January, 1862, allowed by the Board of Police of said county at the special February term, a. d. 1861, thereof, for the purchase of corn for Smith County, patuible out of the special fund levied for that purpose, bearing 10 per cent interest from maturity, and for so doing this shall be your warrant.
“ Given under my hand and seal of office the 22d day of February, d. 1861.
j seal. | “F. Spencer,
“ Clerk of Probate Court and Police Board. “ To the County Treasurer.”
Plaintiff then alleges that Blackwell, acting as agent for said board, and .acting, under.authority of said order, bought from plaintiff a boat-load of-'corn, which plaintiff sold and delivered to said Blackwell as agent of said county ; that Blackwell, in payment for the corn, indorsed and delivered the warrant to plaintiff; that plaintiff' had applied to the Board of Supervisors for an allowance of said claim against the county, which the board refused to grant.
The defendant demurred to the declaration, and for causes assigned: —
1. That the Board of Police had no authoritj^ to bind the county.
2. That the act of the Legislature did not authorize the Board of Police to bind the county.
3. That the declaration does not directly allege airy authority of the board to appoint an agent to purchase corn.
4. That the declaration does not aver a promise on the part of defendant to pa}^ the plaintiff.
*5435. That this action cannot he sustained on a county warrant.
The demurrer was sustained, the suit dismissed, and to this judgment the plaintiff sued out a writ of error.
Counsel for defendant in error do not argue in this court any of the causes of demurrer assigned other than the fifth. We are satisfied that the declaration sets up a contract which the Board of Police had authority to make, under the provisions of the act approved November 30, 1860. Laws Miss. Spec. Sess. 1860, p. 33. ?
Defendant in error, however, earnestly insists that under the decisions of this court in Supervisors v. Klein, 51 Miss. 807 ; Green v. The State, 53 Miss. 148 ; and Klein v. Supervisors, 54 Miss. 254, an action is not maintainable on a county warrant.
In Klein v. Supervisors, 54 Miss. 254, the petition stated that “ said warrant [the foundation of the action] was issued in pursuance of an order of the Board of Police of said county, duly made and entered, upon the allowance of a legal claim against said county, presented to and adjudicated by said board, and that it constituted a valid and binding judgment against said county of Smith.” This allegation was not traversed and the court necessarily treated the case as if there had been an admission of the facts as stated.
In Supervisors v. Klein, 51 Miss. 807, the record showed that the warrants upon which the action was based were ordinary county warrants, issued in payment of claims passed upon by the board, acting judicially.
In Green v. The State, 53 Miss. 148, the court declined to permit a suit upon an auditor’s warrant, because the State had, through her highest accounting-officer, admitted the claim, and because a judgment on the claim would not advance the plaintiff in the collection of the debt, as at last it depended solely upon the legislative will whether the debt should or should not be paid, there being no power in the judiciary, by any sort of process, to compel the payment of a demand against the will of the legislative department.
*544We think this case clearly distinguishable from the foregoing-cases. The declaration sets out in full the nature of the contract, the circumstances under which the warrant was issued, •and the refusal of the Board of Supervisors to allow the claim. From these statements it is apparent that the warrant was not allowed by the Board of Police in payment of a claim judicially found by them to exist against the county, and it is only in cases in which there have been judgments of the board upon the claims that the ordinary actions cannot be maintained. ■
In Beaman v. Board of Police, 42 Miss. 237, it is said: “ It is clear that all the acts of boards of police arc not judicial in their character, and their acts will only be final and conclusive in that class of cases where they are in their nature judicial.”
We do not think the right of the plaintiff to maintain the action is lost because he holds an instrument in form similar to those ordinarily issued in payment of claims judicially ascertained and determined. It is the character of the claim that controls the remedy. The plaintiff’s demand has never been judicially investigated and determined in his favor, and he now has the right to have an adjudication of it.
The judgment is reversed and cause remanded, to be proceeded with in conformity with the views herein expressed.